          Case 1:20-cv-01977-SAG Document 14-1 Filed 07/23/20 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

MARCUS C. GASKINS,                               *

                     Plaintiff,                  *

     v.                                          *       Civil Action No. 20-cv-01977-SAG

PHIL HAGER, et al.                               *

                    Defendants.                  *

                              *   *       *      *      *      *       *

                    MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

          COME NOW the Defendants, Phil Hager, Gregorio Africa and Sherri Dickerson, by and

through undersigned counsel, and pursuant to Fed. R. Civ. Pro. 12 (b)(6) and Local Rule 105 and

file this Memorandum of Law in Support of their Motion to Dismiss and state for cause to this

Honorable Court:

                                        INTRODUCTION

          Marcus Gaskins, the Plaintiff (hereinafter “Mr. Gaskins”), is a former employee of Anne

Arundel County, Maryland (the “County”) who was terminated from employment on or about

January 12, 2018 for lying about leave usage and falsifying information on his employment

application. (Complaint, p. 5). Thereafter he filed a charge of gender discrimination and

retaliation with the Equal Employment Opportunity Commission (“EEOC”) which found no

probable cause and issued a right to sue letter on February 19, 2019. (Complaint, p. 5-6). On July

29, 2019 Mr. Gaskins filed the instant case pursuant to Title VII of the Civil Rights Act of 1964,

in the United States District Court for the District of Columbia. The Defendants challenged the

venue as improper and moved for dismissal on that, and other bases. On June 16, 2020 the

United States District Court for the District of Columbia denied the motion to dismiss but
{00304216.DOC; 1}
          Case 1:20-cv-01977-SAG Document 14-1 Filed 07/23/20 Page 2 of 5



granted the motion to transfer venue. On July 6, 2020 this Court acknowledged receipt of the

instant case and assigned the above-captioned case number. (ECF No. 10). The Defendants, who

are the individual directors of various County departments and agencies, now move for dismissal

of the suit for the failure to state a claim against them.

                                       STANDARD OF LAW

         Dismissal is proper, under Fed. R. Civ. P. 12 (b) (6), when it appears beyond doubt that a

plaintiff can prove no set of facts in support of his claims which would entitle him to relief.

Hughes Automotive, Inc. v. Mid-Atlantic Toyota Distrib., Inc., 543 F.Supp. 1056 (D. Md. 1982).

In considering whether to grant dismissal, the factual allegations of Plaintiffs’ Complaint must be

taken as true. EEOC v. Maryland Nat-Capital Park & Planning, 673 F. Supp. 746 (D. Md.

1987).

         The Supreme Court has now imposed a specific factual pleading requirement that

requires the allegation of “plausible” facts. In Ashcroft v. Iqbal, 129 S.Ct. 1937, 173 L.Ed.2d 868

(2009), the U.S. Supreme Court held that plaintiffs must allege facts to state a claim that are

plausible on their face. See also, Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 127 S.Ct.

1955, 167 L.Ed.2d 929 (2007). In order to survive dismissal, a complaint must “allege facts

sufficient to state all of the elements of [plaintiff’s] claim. Bass v. E.I. DuPont de Nemours &

Co, 324 F.3d 761, 765, (4th Cir. 2003) (citations omitted). A complaint does not suffice if it

tenders merely “naked assertions devoid of further factual enhancement.” Where it “pleads facts

merely consistent with” a defendant’s liability, “it stops short of the line between possibility and

plausibility of ‘entitlement to relief.’” Ashcroft v. Iqbal, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)

citing Twombly, 127 S.Ct. at 1955. Thus, after Iqbal, plaintiffs must allege facts sufficient to

create a plausible inference that the defendant acted with the relevant culpable state of mind.

{00304216.DOC; 1}                                  2
           Case 1:20-cv-01977-SAG Document 14-1 Filed 07/23/20 Page 3 of 5



Despite this generous standard, for purposes of determining whether a plaintiff has failed to state

a cause of action plaintiff still must meet a minimum standard of setting forth sufficient

information to suggest that there exists some recognized legal theory upon which relief can be

granted.

                                           ARGUMENT

        Mr. Gaskins has not stated a claim upon which relief can be granted against Phil Hager,

Gregorio Africa, or Sherri Dickerson in their individual capacities. Mr. Gaskins purports to bring

a claim for gender discrimination and retaliation pursuant to Title VII of the Civil Rights Act of

1964 and applicable state law counterparts. Unfortunately it is the law in this Circuit that

supervisors are not liable in their individual capacities. Lissau v. Southern Food Service, Inc.,

159 F.3d 177 (4th Cir. 1998). “An analysis of Title VII’s language and its remedial scheme leads

us to join the other circuit courts and conclude that supervisors are not liable in their individual

capacities for Title VII violations.” Id at 180.

        In the instant case, Mr. Gaskins has sued three defendants: 1) Phil Hager- “Director of the

Office of Planning and Zoning (hereinafter “Mr. Hager”); 2) Gregorio Africa- “Director of the

Department of Inspections and Permits (“Mr. Africa”); and 3) Sherri Dickerson- “Director of the

Office of Personnel” (“Ms. Dickerson”). Mr. Gaskins has not named any other defendant,

including Anne Arundel County, Maryland, his employer under Title VII. For these reasons, the

Title VII claim (and related state law claims) against Mr. Hager, Mr. Africa and Ms. Dickerson

should be dismissed with prejudice.

        In fact, nowhere in the entire complaint is a single factual allegation made against any of

the named defendants. Mr. Gaskins simply avers that he “began employment… as an Engineer

III” and his supervisor was “David Braun, Engineer Manager.” (Complaint, p. 5). The

{00304216.DOC; 1}                                  3
          Case 1:20-cv-01977-SAG Document 14-1 Filed 07/23/20 Page 4 of 5



Defendants’ names do not appear anywhere in the Complaint other than in the case caption. Mr.

Gaskins simply has not alleged any facts plausible on their face that Mr. Hager, Mr. Africa or

Ms. Dickerson committed any discrimination acts or anything else that would rise to a plausible

allegation of a Title VII claim under the pleading standards enumerated by the Supreme Court in

Iqbal and Twombly, supra. For these reasons, their Motion to Dismiss should granted and the

Complaint should be dismissed with prejudice.

                                         CONCLUSION

        Mr. Gaskins has advanced a claim for gender discrimination and retaliation under Title

VII of the Civil Rights Act of 1964. Unfortunately he sued individuals and not his employer,

Anne Arundel County, Maryland. Because Mr. Gaskins has not stated a claim upon which relief

can be granted against Phil Hager, Gregorio Africa and Sherri Dickerson, their Motion to

Dismiss should be granted and the Complaint against them should be dismissed with prejudice.

        WHEREFORE the Defendants respectfully request this Court enter an Order granting

their Motion to Dismiss and dismissing the case with prejudice, and for such other and further

relief as justice and their cause may require.Respectfully submitted,

                                                     GREGORY J. SWAIN
                                                     County Attorney


                                                     __/S/__Philip E. Culpepper______
                                                     Philip E. Culpepper
                                                     Federal Bar No. 28519
                                                     Senior Assistant County Attorney
                                                     Anne Arundel County Office of Law
                                                     2660 Riva Road, 4th Floor
                                                     Annapolis, Maryland 21401
                                                     (410)222-7888




{00304216.DOC; 1}                                4
          Case 1:20-cv-01977-SAG Document 14-1 Filed 07/23/20 Page 5 of 5



                                                pculpepper@aacounty.org

                                                Attorney for Defendants



                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 23rd day of July, 2020, a copy of the foregoing Notice
of Substitution was mailed via first-class postage to:

        Marcus C. Gaskins
        4310 Varnum Place NE
        Washington, DC 20017

        Plaintiff

                                                __/S/__Philip E.      Culpepper______
                                                Philip E. Culpepper




{00304216.DOC; 1}                           5
